Opinion by
Orlady, P. J.,
The plaintiff was an employee of the defendant at one of its collieries, and while at work on January 13, 1919, as stated in the claim “While breaking rock with a sledge hammer, a piece of the rock flew in or struck his left eye, *177causing a cataract which resulted in a surgical operation in October, 1919, and has left the eye useless for work as a miner.” A hearing was had before a referee, who found that the injury resulted from an accident while the claimant was in the course of his employment, and resulted in the permanent loss of the use of the left eye, and that he was entitled to compensation, under authority of Luton v. Glennbrook Coal Mining Co., 6 Dept. Repts. 887. An appeal was taken to the Workmen’s Compensation Board, and after hearing the findings of fact and the conclusions of law of the referee, were affirmed and the appeal dismissed.
From this decision an appeal was taken to the court of common pleas, where an award was entered in favor of the claimant and against the defendant, for the sum of $1,250. On this appeal the question involved is stated to be, whether there was sufficient competent testimony on which to base the findings, that the plaintiff was entitled to compensation, and whether the finding of the court below affirming the orders of the Compensation Board and the referee was supported by competent evidence.
The facts of the case were very carefully reviewed in an opinion by the court below, and an analysis of the testimony is made with great fairness......In compensation eases the credibility of the witnesses is for the referee or the board, and we cannot disturb findings of fact by them or either of them where there is evidence sufficient to sustain the findings: Kuca v. Lehigh Valley Coal Co., 268 Pa. 164. Clearly, there is evidence here to show, if believed, that Bukunas had cataract in both eyes, and that while at work in the course of his employment, he was struck so hard a blow on the left eye by a piece of coal or rock that it accelerated the development of the cataract in that eye and made necessary an operation which resulted in the loss of vision of the eye. ......And therefore, under the law the claimant is en*178titled to compensation: Clark v. Lehigh Valley Coal Co., 264 Pa. 529.
After a careful review of this very interesting case, we are all of tbe opinion that had tbe case been tried before a jury tbe trial judge would have been obliged to submit it for their consideration in disposing of tbe controverted facts.
Tbe specialists called differed radically as to tbe cause of tbe cataract and its progressive development, and where doctors disagree at findings of tbe disputed facts, it must be submitted to a tribunal authorized by law to decide it. An injury of this character is a fact to be ascertained by satisfactory proof, and whether tbe injury in this case induced as claimed by tbe plaintiff, by a piece of coal or rock striking bis eye, or by an unusual flash, tbe result was clear, that an injury bad been produced by an external cause while be was in tbe course of bis employment.
We feel bound by tbe decisions of tbe Supreme Court in Clark v. Lehigh Valley Coal Co., supra. If tbe condition for which compensation is claimed is brought about by an injury due to some mishap or accident happening during tbe course of bis employment, tbe fact that tbe claimant bad a chronic ailment which rendered him more susceptible to such an injury than an ordinary person would be, will not defeat Ms right to compensation. Assuming that claimant was suffering from cataract or a similar affection of tbe eye, tbe evidence clearly shows that tbe injury received accelerated its development and made a surgical operation necessary, with tbe resultant loss of sight of tbe eye. Tbe only findings of fact before us are those of tbe referee which were adopted by tbe Compensation Board as sufficient, and on that record tbe judgment of tbe court below was correctly entered.
Tbe assignments of error are overruled and tbe judgment is affirmed.